                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

JEANETTA LEE,

     Plaintiff,

v.                                                   Case No. 3:18-cv-00508-REP

HENRICO COUNTY,

     Defendant.

     REPLY BRIEF IN SUPPORT OF MOTION TO STRIKE SUBSTANTIVE CHANGES
                             TO ERRATA SHEET

                                      I.     ARGUMENT

         In opposition to the County’s Motion to Strike Substantive Changes to Errata Sheet

(“Motion”), Jeanetta Lee (“Lee”) wholly ignores this Court’s reasoned analysis in E.I. du Pont

de Nemours & Co. v. Kolon Industries, Inc., 277 F.R.D. 286, 297 (E.D. Va. 2011), that the

Federal Rules of Civil Procedure prohibit “substantive changes in what was said at a

deposition unless they are shown to be necessary to correct a court reporter’s error in

reporting what was said.” (emphasis added).

         Instead, Lee argues that she was stressed and confused by the “legal terms” in the

following question: “Okay. Let me ask you this question going back, with respect to Paula Reid,

you don’t have any reason to believe that Paula Reid intentionally discriminated against you; do

you?” (ECF Doc. 51, at 1-2.) She further argues that the change on her errata sheet—from “No,

I do not” to “Yes, I believe it was intentional, but not malicious”—merely makes her testimony

“consistent with her position throughout the deposition . . . that she does not believe it was done

with malice, or to be mean, but it was done on purpose – intentionally.” (Id. at 1-2.)




                                                 1
          This type of change is exactly what this Court cautioned against in E.I. du Pont de

Nemours & Co.

          It makes no sense to allow a deponent to change sworn testimony merely
          because after the deposition he wishes that he had said something other than
          what was said. Indeed, to adopt such an approach would be to set at naught the
          efficacy of the deposition process. Nor can the errata process permitted by
          Rule 30(e) be used to allow post-deposition revision of testimony to conform a
          witness’ testimony to enhance a party's case. That too would undermine the
          purpose for which depositions are allowed under the federal rule.

          The purpose of a deposition is to memorialize testimony or to obtain information
          that can be used at trial or that eliminates the pursuit of issues or that inform
          decisions as to the future course of the litigation. One of the main purposes of
          the discovery rules, and the deposition rules in particular, is to elicit the facts
          before the trial and to memorialize witness testimony before the recollection
          of events fade or “it has been altered by . . . helpful suggestions of lawyers.”
          Those purposes are disserved by allowing deponents to “answer questions [at
          a deposition] with no thought at all” and later to craft answers that better
          serve the deponent's cause. Indeed, to allow such conduct makes a mockery of
          the serious and important role that depositions play in the litigation process.

Id. at 297-98 (quoting Hall v. Clifton Precision, 150 F.R.D. 525, 528 (E.D. Pa. 1993)) (emphasis

added).

          As Lee seeks to change her deposition testimony, not to correct the court reporter’s error

in what was said, but to save her case from herself, the substantive changes must be stricken.

          Furthermore, despite this Court’s precedent that failure to provide a reason for the change

on the errata sheet is a procedural defect that renders the errata sheet improper, id. at 295, Lee

argues that her changes should be permitted to stand because she explained the reason for the

change in Opposition to Summary Judgment, (ECF Doc. 51, at 1). Lee does not cite any case

law to support her argument that the reason for the changes need not appear on the errata sheet

itself so long as they are made within the 30-day period set forth in Rule 30(e) of the Federal

Rules of Civil Procedure. (See id.)




                                                   2
       In fact, the only case that Lee cites in opposition to the County’s Motion supports the

County’s position.

       A statement of reasons explaining corrections is an important component of
       errata submitted pursuant to FRCP 30(e), because the statement permits an
       assessment concerning whether the alterations have a legitimate purpose. The
       magistrate judge was troubled by the deposition corrections’ seemingly tactical
       timing—the corrections were submitted only after [the defendant’s] motion for
       summary judgment was filed—and by their extensive nature. The absence of any
       stated reasons for the changes supports the magistrate judge’s concern that
       the “corrections” were not corrections at all, but rather purposeful rewrites
       tailored to manufacture an issue of material fact regarding [the defendant]
       and to avoid a summary judgment ruling in his favor. Under our “sham”
       affidavit rule, a party cannot create an issue of fact by an affidavit contradicting
       his prior deposition testimony. We think this type of “sham” correction is akin to
       a “sham” affidavit. While the language of FRCP 30(e) permits corrections “in
       form or substance,” this permission does not properly include changes
       offered solely to create a material factual dispute in a tactical attempt to
       evade an unfavorable summary judgment. The Tenth and Seventh Circuits
       have interpreted FRCP 30(e) similarly. We agree with our sister circuits'
       interpretation of FRCP 30(e) on this point, and hold that Rule 30(e) is to be used
       for corrective, and not contradictory, changes.

Hambleton Bros. Lumber Co. v. Balkin Enterprises, Inc., 397 F.3d 1217, 1224–26 (9th Cir.

2005) (internal quotations and citations omitted) (emphasis added).

       Rule 30(e) requires a party “to sign a statement listing the changes and the reasons for

making them.”     Fed. R. Civ. P. 30(e)(1)(B).       This Court requires “strict adherence to the

technical requirements of [Rule 30(e)(1)(B)].” E.I. du Pont de Nemours & Co., 277 F.R.D. at

294-95. “[I]f the deponent does not provide any reasons for a change, then the rule is violated

and that procedural defect alone renders the errata sheet improper.” Id. at 295.

       Because Lee did not include the reasons for her requested changes on the errata sheet

itself, she failed to comply with Rule 30(e)(1)(B), and the Court should strike the substantive

changes to the errata sheet.




                                                 3
                                   II.    CONCLUSION

       For all of the foregoing reasons, as well as those enumerated in the Brief in Support of

Motion to Strike Substantive Changes to Errata Sheet, the County of Henrico, by counsel,

respectfully requests that this Court grant its motion and strike the substantive changes on

Jeanetta Lee’s errata sheet.

                                                    HENRICO COUNTY

                                                    By Counsel

/s/
David P. Corrigan (VSB No. 26341)
Melissa Y. York (VSB No. 77493)
Attorney(s) for Henrico County
Harman, Claytor, Corrigan & Wellman
P.O. Box 70280
Richmond, Virginia 23255
804-747-5200 - Phone
804-747-6085 - Fax
dcorrigan@hccw.com
myork@hccw.com




                                              4
                                    CERTIFICATE


        I hereby certify that on the 5th day of March, 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
to the following:

              Christopher E. Brown, Esq.
              VSB No. 39852
              The Brown Firm PLLC
              526 King Street
              Suite 207
              Alexandria, VA 22314
              703-924-0223 - Phone
              703-997-2362 - Fax
              cbrown@brownfirmpllc.com




                                            /s/
                                            David P. Corrigan (VSB No. 26341)
                                            Melissa Y. York (VSB No. 77493)
                                            Attorney(s) for Henrico County
                                            Harman, Claytor, Corrigan & Wellman
                                            P.O. Box 70280
                                            Richmond, Virginia 23255
                                            804-747-5200 - Phone
                                            804-747-6085 - Fax
                                            dcorrigan@hccw.com
                                            myork@hccw.com




                                                5
